Mr. Chiee Justice Del Toro
delivered the opinion of the court.
There was presented in the registry of property of Gua-yama a certificate issued by the Commissioner of the Interior of Porto Rico based on record No. 93 headed: “Salinas.— Application of Rafael Vázquez, a resident of Guayama, for a grant of one hundred acres in the ward of Aguirre of the said district of Salinas,” for the purpose of having the said one hundred acres of land recorded in favor of the heirs of Vázquez, but the registrar denied the record “because it could be seen that the certificate does not show any transcript of the resolution making the grant, or any title issued thereunder . . . .”
The interested parties appealed from that decision to this Supreme Court.
In our opinion the cases cited by the appellants are not *411applicable. The registrar bas not denied the authenticity of the certificate issued by the Commissioner of the Interior What he has ruled is that it does not contain the necessary requirements for making the record. And in fact it does not.
The certificate, after transcribing the several applications of the petitioner and the several decisions in regard thereto and the surveys, ends as follows:
'‘June 21, 1867. The grant of the land was approved as well as the issuance of the title. — On June 26 the title was issued.- — On June 27 the title was forwarded through the Mayor of Salinas.”
How can a dominion title be recorded without knowing the terms under which the grant was finally made? All that at most can be shown by the certificate presented in the registry is that on June 21, 1867, the grant was made and that five days later the title was issued and forwarded on the following day to the petitioner through the Mayor of Salinas. But where is the record of the exact terms of the grant? How can it be determined whether or not it contained all of the requisites required by the laws and regulations in force in regard to the matter?
If there is a record of the concession, nothing is easier than to present a certified copy of it. If the title is in the possession of the appellants, why not present it in the registry? If both have disappeared, the law provides means for proving the disappearance and re-establishing the facts. But a simple statement in a record that a grant was made and a title issued and forwarded is no basis for such an important record as that sought by the appellants.
The decision appealed from must be affirmed.